Exhibit 99.1 GENIUS PRODUCTS, LLC 2230 Broadway Santa Monica, CA 90404 September 17, 2007 The Weinstein Company Holdings LLC 345 Hudson Street, 13th Floor New York,NY10014 W-G Holding Corp. 345 Hudson Street, 13th Floor New York,NY10014 Genius Products, Inc. 2230 Broadway Santa Monica, CA 90404 Re: Amended and Restated Limited Liability Company Agreement of Genius Products, LLC, dated as of July 21, 2006 Ladies and Gentlemen: I am writing concerning Exhibit A (the “Exhibit”) to the Amended and Restated Limited Liability Company Agreement of Genius Products, LLC, dated as of July 21, 2006 (the “Amended LLC Agreement”).Please be advised that the copy of the Exhibit which was distributed along with the execution set of the Amended LLC Agreement contained an inadvertent mathematical error in the number of units outstanding of Genius Products, LLC. Attached is the corrected copy of the Exhibit.Please substitute the attached copy of the Exhibit for the version of the Exhibit which was originally distributed to you, which attached copy shall constitute the “Exhibit A” for all purposes under the Amended LLC Agreement. Please sign below to indicate your receipt and acceptance of the corrected copy of the Exhibit. Very truly yours, /s/ Trevor Drinkwater Trevor Drinkwater Chief Executive Officer The Weinstein Company Holdings LLC W-G Holding Corp. Genius Products, Inc. September 17, 2007 Page 2 RECEIVED AND ACCEPTED: The Weinstein Company Holdings LLC By:/s/ Larry Madden Name:Larry Madden Title:EVP & CFO W-G Holding Corp. By:/s/ Larry Madden Name:Larry Madden Title:EVP & CFO Genius Products, Inc. By:/s/ Trevor Drinkwater Name:Trevor Drinkwater Title:CEO Exhibit 99.1 EXHIBIT A MEMBERS, ADDRESSES, UNITS AND MEMBERSHIP INTERESTS As of July 21, 2006 Member Membership Units Percentage Interest Genius Products, Inc. 2230 Broadway Santa Monica, CA 90404 61,005,126 Class G 30% The Weinstein Company Holdings LLC 375 Greenwich St. Third Floor New York, NY 10013 140,311,790 Class W 69% W-G Holding Corp. 375 Greenwich St. Third Floor New York, NY 10013 2,033,504 Class W 1% TOTAL 203,350,420 100% [Remainder of Page Intentionally Left Blank]
